Exhibit 10.13

 

 

 

SUNOCO, INC.

EXECUTIVE RETIREMENT PLAN

(Amended and Restated Effective November 1, 2007)

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.01 95% Withdrawal - shall have the meaning set forth herein at
Section 6.04(c).

1.02 Actuarial Equivalent - shall mean, except as otherwise provided in this
Section, a benefit of equivalent value to the benefit which would otherwise have
been provided to the Participant, determined on the same basis as determined
under the Sunoco, Inc. Retirement Plan. Notwithstanding the preceding sentence,
for purposes of determining the Actuarial Equivalent lump-sum value for payment
of benefits under Section 3.09, the mortality table described in Treasury
Regulation Section 1.417(e)-1(d)(2) and the applicable interest rate described
in Treasury Regulation Section 1.417(e)-1(d)(3) as specified for the second
month preceding the calendar quarter in which the annuity starting date occurs
shall be used. For purposes of determining the lump-sum Actuarially Equivalent
value of retirement income pursuant to Section 3.02, 3.03, 3.04, 3.05, 3.07 or
3.08, the value of early retirement and survivor benefits under the Plan shall
be reflected in such lump-sum amounts.

1.03 Affiliated Company - shall mean:

(a) Any corporation which is included within a “controlled group of
corporations” within which Sunoco, Inc., is also included as determined under
Section 1563 of the Internal Revenue Code of 1986 without regard to subsections
(a)(4) and (e)(3)(C) of said Section 1563;

(b) Any other trades or businesses (whether or not incorporated) which, based on
principles similar to those defining a “controlled group of corporations” for
purposes of (a) above, are under common control; and

(c) Any other organization so designated by the Board Committee.

1.04 Affiliated Company Benefit - shall mean the monthly amount of benefit (or
the Actuarial Equivalent of such benefit) to which a Participant and/or Spouse
is or was entitled under any qualified or nonqualified defined contribution or
defined benefit plan that is or was maintained by an Affiliated Company as the
primary source of employer-provided retirement income for participants of such
plan, including the Base Plan, calculated without reduction for any offsets for
pensions payable by employers not affiliated with Sunoco, Inc.; provided,
however, that in the case of a defined contribution plan, the value of such
benefit will be determined based on the aggregate contributions made on behalf
of the Participant (whether or not subsequently withdrawn by the



--------------------------------------------------------------------------------

Participant), accumulated at a rate or rates of interest as determined by the
Plan Administrator, which determination will be made in a uniform and consistent
manner.

1.05 Base Plan - shall mean the Sunoco, Inc. Retirement Plan.

1.06 Beneficiary - shall mean the person or persons, other than a contingent
annuitant, designated by a Participant or retired Participant pursuant to
Article IV.

1.07 Board of Directors - shall mean the Board of Directors of Sunoco, Inc.

1.08 Board Committee - shall mean those individual members of the Board of
Directors who have been appointed by the Board of Directors with the powers and
responsibilities specified in Article VIII and to which has been delegated any
fiduciary responsibilities of the Board of Directors with respect to the Plan.

1.09 Business Combination - shall have the meaning set forth herein at
Section 1.10(c).

1.10 Change in Control - shall mean the occurrence of any of the following
events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then-outstanding shares of common stock of
Sunoco, Inc. (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of Sunoco, Inc. entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from Sunoco, Inc., (B) any acquisition by Sunoco, Inc.,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Sunoco, Inc. or any company controlled by, controlling or under
common control with Sunoco, Inc., or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3) of this
definition;

(b) Individuals who, as of January 1, 2005, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the shareholders of Sunoco, Inc., was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent

 

2



--------------------------------------------------------------------------------

Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Sunoco, Inc. or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Sunoco, Inc., or the acquisition of assets or stock of another entity
by Sunoco, Inc. or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Sunoco, Inc. or all or
substantially all of the assets of Sunoco, Inc. either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Sunoco, Inc. or such corporation
resulting from such Business Combination or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

 

3



--------------------------------------------------------------------------------

(d) Approval by the shareholders of Sunoco, Inc. of a complete liquidation or
dissolution of Sunoco, Inc.

1.11 Change in Control Election - shall have the meaning set forth in
Section 6.04(b).

1.12 Chief Executive Officer Participant - shall mean the Chief Executive
Officer of Sunoco, Inc. on January 1, 2003.

1.13 Company - shall mean Sunoco, Inc., and any Affiliated Company.

1.14 Credited Service - subject to the limitations hereinafter described, shall
mean the following:

(a) For an Executive Participant, the actual amount, in completed years and
months, of the Participant’s Service at the date of termination of Executive
status; and

(b) For a Principal Officer Participant, the actual amount, in completed years
and months, of the Participant’s Executive Service; and

(c) For a Participant retiring on or before January 1, 2003, an additional one
month for each full year of such Service completed at the time the determination
is being made; provided, however, that:

(1) the maximum number of months credited under this provision will be
thirty-six (36);

(2) when the Participant attains his 62nd birthday, the number of months
credited under this provision will automatically become thirty-six (36),
regardless of the length of the Participant’s Service; and

(3) after the Participant’s 62nd birthday, the number of months credited under
this provision will be reduced from month to month so that at any time a
determination is being made, the maximum number of months credited under this
provision will not exceed the number of months remaining until the Participant’s
65th birthday.

Credited Service will not include any periods of employment with an Affiliated
Company before or after it becomes or ceases to be an Affiliated Company. For
purposes of determining benefits, each completed month of Service shall equal
1/12 of one year of Service.

1.15 Earnings - shall mean the sum of:

(a) base salary paid or payable to a Participant by Sunoco, Inc. or an
Affiliated Company; and

 

4



--------------------------------------------------------------------------------

(b) the actual incentive awards granted to a Participant pursuant to the Sunoco,
Inc. Executive Incentive Plan (the “EIP”) or the equivalent thereof pursuant to
an incentive plan sponsored by Sunoco, Inc. or an Affiliated Company.

1.16 Effective Date - shall mean January 1, 1980, and as to any amendment or
restatement, the effective date specified by the Board of Directors.

1.17 Employee - shall mean any individual who is employed by Sunoco, Inc. or an
Affiliated Company.

1.18 Exchange Act - shall mean the Securities Exchange Act of 1934, as amended.

1.19 Executive - shall mean any Employee who is employed by the Company as a
Principal Officer, or in a job which, in accordance with the Company’s job
evaluation program, has been assigned 1400 or more Hay points.

1.20 Executive Participant - shall mean an Employee who became a Participant
before January 1, 2003.

1.21 Executive Service - shall mean that part of a Participant’s Service
rendered while he was an Executive; provided, however, that in the case of a
Principal Officer Participant, Executive Service shall include only that part of
a Participant’s Service rendered while he was a Principal Officer. In the case
of a Participant who is not an Executive or a Principal Officer, Executive
Service shall include all periods of participation pursuant to designation by
the Board Committee.

1.22 Final Average Earnings - shall mean the arithmetic monthly average of the
Participant’s aggregate Earnings during the thirty-six (36) calendar months of
the last 120-consecutive calendar month period of Service immediately preceding
the earlier of actual retirement or Termination Date (or the actual number of
such months if less than thirty-six (36)) which produces the highest average).

1.23 Incumbent Board - shall have the meaning set forth herein at
Section 1.10(b).

1.24 Just Cause - shall mean, for any Participant who is a participant in the
Sunoco, Inc. Special Executive Severance Plan, “Just Cause” as defined in such
plan, and for any other Participant:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
notice of employment termination by the Participant pursuant to Section 1.37),
after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or any employee of the Company with
supervisory authority over the

 

5



--------------------------------------------------------------------------------

Participant that specifically identifies the manner in which the Board of
Directors or such supervising employee believes that the Participant has not
substantially performed the Participant’s duties, or

(b) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

1.25 Nonaffiliated Employer Benefit - shall mean the monthly amount of benefit,
payable at the Participant’s Normal Retirement Date (or the Actuarial Equivalent
of such benefit) to which a Participant and/or Spouse is or was entitled as a
result of prior employment with any employer other than Sunoco, Inc. or an
Affiliated Company under all qualified and nonqualified defined benefit
retirement plans that are or were maintained by such employer.

1.26 Normal Retirement Date - shall mean the first day of the calendar month
coincident with or next following the Participant’s 65th birthday.

1.27 Outstanding Company Common Stock - shall have the meaning set forth herein
at Section 1.10(a).

1.28 Outstanding Company Voting Securities - shall have the meaning set forth
herein at Section 1.10(a).

1.29 Participant - shall mean any Employee who is a Participant in the Sunoco,
Inc. Retirement Plan, who has not waived his rights to participate in this Plan,
and who is either:

(a) a Principal Officer; or

(b) an Executive who was participating in the Plan on January 1, 2003; or

(c) designated as a Participant by the Board Committee.

Except as provided in Sections 6.01, 6.02 or 6.04, if any Participant ceases to
be a Principal Officer, or an Executive, he will thereupon cease to be a
Participant (unless otherwise designated by the Board Committee), and will
forfeit all rights to benefits under this Plan.

1.30 Person - shall have the meaning set forth herein at Section 1.10(a).

1.31 Plan - shall mean the Sunoco, Inc. Executive Retirement Plan as set forth
in this document and as it may from time to time be amended.

1.32 Plan Administrator - shall mean the individual or entity designated as such
by the Board Committee pursuant to Article VIII.

1.33 Plan Year - shall mean the annual period beginning on January 1 of any year
and ending on the following December 31.

1.34 Preretirement Spouse’s Death Benefit - shall mean the benefit payable upon
the Participant’s death to the Spouse of a Participant pursuant to Section 5.01.

 

6



--------------------------------------------------------------------------------

1.35 Principal Officer - shall mean the President, Chief Operating Officer and
Chief Executive Officer of Sunoco, Inc., Executives reporting directly to the
President, Chief Operating Officer or Chief Executive Officer of Sunoco, Inc.,
and any other Executive designated by the Board Committee as being a Principal
Officer.

1.36 Principal Officer Participant - shall mean a Principal Officer who becomes
a Participant on or after January 1, 2003.

1.37 Qualifying Termination - shall mean, with respect to the employment of any
Participant who is a participant in the Sunoco, Inc. Special Executive Severance
Plan, a “Qualifying Termination” as defined in such plan, and with respect to
the employment of any other Participant, the following:

(a) a termination of employment by the Company within two (2) years after a
Change in Control, other than for Just Cause, death or disability;

(b) a termination of employment by the Participant within two (2) years after a
Change in Control for one or more of the following reasons:

(1) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change in Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change in Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Just Cause; or

(2) a reduction by the Company in the Participant’s combined annual base salary
and guideline (target) bonus as in effect immediately prior to the Change in
Control; or

(3) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control;

provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (b), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

(c) before a Change in Control, a termination of employment by the Company,
other than a termination for Just Cause, or a termination of employment by the
Participant for one of the reasons

 

7



--------------------------------------------------------------------------------

set forth in (b) above, if the affected Participant can demonstrate that such
termination or circumstance in (b) above leading to the termination:

(1) was at the request of a third party with which the Company had entered into
negotiations or an agreement with regard to a Change in Control; or

(2) otherwise occurred in connection with a Change in Control;

provided, however, that in either such case, a Change in Control actually occurs
within one (1) year following the Employment Termination Date.

1.38 Service - shall mean the completed years and months of an Employee’s
employment by Sunoco, Inc. or an Affiliated Company, whether or not continuous.

1.39 Social Security Benefit - shall mean the Primary Insurance Amount to which
a Participant becomes entitled at age sixty-five (65) under Social Security
legislation in effect on the earliest of his Normal Retirement Date, early
retirement date or Termination Date.

1.40 Specified Employee - shall mean those Participants who are Executive
Resource Employees (employees in Grades 14 and above designated by the Company
as members of the Company’s Executive Resource group), pursuant to the election
of an alternative method specified in Treasury Regulation Sections
1.409A-1(i)(5) and 1.409A-1(i)(8).

1.41 Spouse - shall mean the individual who is the legally married husband or
wife of a Participant.

1.42 Statutory Benefit - shall mean the monthly amount of any benefit (or the
Actuarial Equivalent of such benefit) from any country other than the United
States to which a Participant, upon proper application, is or would be entitled.

1.43 Sunoco, Inc. - shall mean Sunoco, Inc. or any corporation which succeeds to
the position of Sunoco, Inc. as common parent of the Sunoco Affiliated Group,
within the meaning of regulations issued under the Internal Revenue Code.

1.44 Termination Date – shall mean the date on which a Participant separates
from service as defined in Code Section 409A and the regulations promulgated
thereunder. Notwithstanding the foregoing, pursuant to Treasury Regulation
Section 1.409A-1(h)(1)(ii), where it is reasonably anticipated that there will
be a permanent reduction in the level of bona fide services of the Participant
after a certain date to 49% or less of the average level of bona fide services
performed by the Participant during the immediately preceding 12 months, such
Participant shall be treated for purposes of this Plan as having on such date a
termination of employment and a separation from service.

 

8



--------------------------------------------------------------------------------

ARTICLE II

Contributions

2.01 Employer Contributions. All benefits payable under this Plan will be paid
by the Company. A Participant will have no right, title, or interest whatsoever
in or to any investments which the Company may make to aid in meeting such
obligations as may arise under the Plan. Nothing contained in the Plan, nor any
action taken pursuant to its provisions, will create or be construed to create a
trust or a fiduciary relationship between the Company and any Participant or any
other person. To the extent that any person acquires a right to benefits under
this Plan, such right will be no greater than the right of an unsecured general
creditor of the Company. All payments to be made under the Plan will be paid
from the general funds of the Company and no special or separate fund will be
established and no segregation of assets will be made to assure payment of such
amounts.

2.02 Participant Contributions. No contributions by Participant will be required
or permitted under this Plan.

2.03 Expenses of Administration. All expenses of administering this Plan will be
paid by the Company.

ARTICLE III

Retirement Benefits

3.01 Normal Retirement. Except as provided in Section 3.06, each Participant
will be retired on his Normal Retirement Date.

3.02 Normal Retirement Income—Principal Officer Participants. A Principal
Officer Participant who retires on or after his Normal Retirement Date and after
the completion of five years of Executive Service will be entitled to a monthly
normal retirement income, payable in the normal form of payment pursuant to
Section 3.09, equal to (a) reduced by (b):

(a) 2.25% of his Final Average Earnings multiplied by his Executive Service;

(b) the sum of:

(1) 100% of his Affiliated Company Benefit, plus

(2) 100% of his Statutory Benefit;

 

9



--------------------------------------------------------------------------------

provided, however, that the monthly normal retirement income that a Principal
Officer Participant would otherwise be entitled to receive under Section 3.02(a)
shall not exceed 50% of his Final Average Earnings.

3.03 Normal Retirement Income—Executive Participants. An Executive Participant
who retires on or after his Normal Retirement Date and after the completion of
five years of Executive Service will be entitled to a monthly normal retirement
income, payable in the normal form of payment pursuant to Section 3.09, equal to
the greater of (a) or (b), reduced by (c):

(a) a monthly normal retirement income, payable in the normal form of payment
pursuant to Section 3.09, equal to 2.25% of his Final Average Earnings
multiplied by his Executive Service; provided, however, that the benefit that an
Executive Participant would otherwise be entitled to receive under this
Section 3.03(a) (before reduction for any Affiliated Company Benefit or
Statutory Benefit under Section 3.03(c)) shall not exceed fifty percent (50%) of
his Final Average Earnings; or

(b) subject to the provisions of Sections 3.04 and 3.05, the excess of (1) over
(2), where:

(1) equals the sum of:

(a) 1-2/3% of his Final Average Earnings multiplied by his Credited Service up
to a maximum of 30 years, plus

(b) 3/4% of his Final Average Earnings multiplied by his Credited Service in
excess of 30 years, and

(2) equals 1-2/3% of his Social Security Benefit multiplied by his Service up to
a maximum of 30 years;

(c) the sum of:

(1) 100% of his Affiliated Company Benefit (determined as of the annuity
starting date of the benefit payable under Section 3.03(a) or Section 3.03(b)
above), plus

(2) 100% of his Statutory Benefit;

3.04 Maximum Normal Retirement Income – Executive Participants. The monthly
normal retirement income which an Executive Participant would otherwise be
entitled to receive under Section 3.03(b) will not exceed fifty percent (50%) of
his Final Average Earnings.

3.05 Minimum Normal Retirement Income – Executive Participants. Notwithstanding
the foregoing, the monthly normal retirement income which an Executive
Participant would otherwise be entitled to receive under Section 3.03 will not
be less than the excess of (a) over (b), where

(a) equals 3-1/3% of his Final Average Earnings multiplied by his Credited
Service up to a maximum of twelve (12) such years, and

 

10



--------------------------------------------------------------------------------

(b) equals the sum of:

(1) 100% of his Affiliated Company Benefit,

(2) 100% of his Nonaffiliated Employer Benefit, plus

(3) 100% of his Statutory Benefit.

3.06 Early Retirement Date. A Participant will be eligible to retire on an early
retirement date which will be the first day of any calendar month coincident
with or next following his 55th birthday if he has then completed at least five
(5) years of Executive Service.

3.07 Early Retirement Income. The monthly early retirement income payable to the
Participant commencing on his early retirement date will be equal to the monthly
normal retirement income that would otherwise be applicable under Sections 3.02,
3.03, 3.04 and 3.05, adjusted as follows:

(a) The amount calculated in Sections 3.02(a) and 3.03(a) will be reduced by
5/12% for each full month by which actual retirement precedes the Normal
Retirement Date by more than three (3) years.

(b) The Social Security Benefit referred to in Section 3.03(b)(2) will be
determined by projecting the Participant’s Service to his Normal Retirement Date
and assuming constant Earnings, at his last rate in effect, to Normal Retirement
Date, and will then be multiplied by a fraction, the numerator of which will be
his Service to the date of actual retirement and the denominator of which will
be his projected Service to Normal Retirement Date.

(c) The amount calculated in Sections 3.03(b)(1), 3.04 and 3.05 will be reduced
by 5/12% for each full month by which actual retirement precedes the Normal
Retirement Date by more than five (5) years, and the offset for Social Security
Benefits calculated in Section 3.03(b)(2) will be reduced by 7/12% for each full
month that actual retirement precedes the Normal Retirement Date during the
five-year period immediately preceding the Normal Retirement Date, and 7/24% for
each full month that actual retirement precedes the Normal Retirement Date by
more than five (5) years.

(d) In determining the benefit payable under this Section 3.07, any Affiliated
Company Benefit will be the amount payable as of the annuity starting date of
the early retirement income payable hereunder.

3.08 Special Retirement Income – Chief Executive Officer Participant . The Chief
Executive Officer Participant will be entitled to benefits under this
Section 3.08 if such benefits are greater than the benefits payable pursuant to
Sections 3.02, 3.03, 3.04, 3.05 or 3.07, and benefits under this Section 3.08
are payable in the normal form of payment pursuant to Section 3.09. The Chief

 

11



--------------------------------------------------------------------------------

Executive Officer Participant who retires on or after his Normal Retirement Date
with ten years of Executive Service will be entitled to a monthly special
retirement income equal to 60% of his Final Average Earnings. The monthly
special retirement income of a Chief Executive Officer Participant who retires
before his Normal Retirement Date with ten years of Executive Service will be
the amount determined in the preceding sentence reduced by 5/12% for each month
that his Termination Date precedes his Normal Retirement Date. The benefit
payable under this Section 3.08 shall be reduced by the Affiliated Company
Benefit determined as of the annuity starting date of the benefit payable under
this Section 3.08. If benefits are payable under this Section 3.08, no benefits
will be payable to the Chief Executive Officer Participant under Sections 3.02,
3.03, 3.04, 3.05 or 3.07.

3.09 Normal Form of Benefit. Except as provided in Article IV, retirement
benefits under this Plan will be in the form of a lump sum payment of the
Actuarial Equivalent of the retirement income determined under Sections 3.02,
3.03, 3.04, 3.05, 3.07 and 3.08, whichever is applicable. For purposes of
determining the lump sum Actuarial Equivalent of retirement income pursuant to
Sections 3.02, 3.03, 3.04, 3.05, 3.07 and 3.08, the value of early retirement
and survivor benefits under the Plan shall be reflected in such lump sum
amounts.

3.10 Time of Payment. The following provisions are effective January 1, 2005.

(a) The payment of a Participant’s retirement benefits shall be made or commence
on the first day of the month following the Termination Date, except as provided
in Section 3.10(b).

(b) Payment of any retirement benefits (that are deferred compensation for
purposes of Code Section 409A) to any Participant who is a Specified Employee
shall be made as follows. Retirement benefits that are scheduled to be paid for
the period which begins on such Participant’s Termination Date and ends on the
date six months from such Participant’s Termination Date, shall not be paid as
scheduled, but shall be accumulated and paid in a lump sum on the date six
months after the Participant’s Termination Date. Simple interest will be paid on
retirement income delayed hereunder from the date such payments would have been
made to the Participant but for this subsection (b), to the date of actual
payment, at the interest rate used to determine Actuarial Equivalent lump sum
payments under the Plan as of the Participant’s Termination Date.

3.11 Increase in Monthly Benefits. Effective July 1, 1998, the monthly benefits
of

(a) retirees who retired prior to January 1, 1981, as a result of normal
retirement under Section 3.01 or early retirement under Section 3.06,

 

12



--------------------------------------------------------------------------------

(b) surviving Spouses, contingent annuitants or Beneficiaries of the retirees
described in subsection 3.10(a) who are receiving benefits on July 1, 1998, or

(c) surviving Spouses who began receiving surviving Spouse’s benefits under
Article V prior to January 1, 1990,

shall be increased by the amount determined in the following sentence, subject,
however, to the limitation that the combined increases under the Base Plan and
the Plan effective July 1, 1998, shall not exceed $85.00.

The monthly benefit increase shall be the excess of the sum of twenty percent
(20%) of the combined monthly benefit under the Base Plan and the Plan up to
$250.00, ten percent (10%) of the combined monthly benefit under the Base Plan
and the Plan in excess of $250.00 up to $500.00, three percent (3%) of the
combined monthly benefit under the Base Plan and the Plan in excess of $500.00
up to $750.00, and one percent (1%) of the combined monthly benefit under the
Base Plan and the Plan in excess of $750.00 up to $1,000, over the monthly
benefit increase effective July 1, 1998 under the Base Plan. Benefits payable on
account of disability shall not be increased. Fifty percent (50%) of these
retiree benefit increases shall be continued to the surviving Spouse; provided,
however, that any such increases in retirement income shall not be subject to
adjustments in effect at the time of the election or retirement reflecting the
cost of benefit increases under this Section.

ARTICLE IV

Optional Forms of Retirement Income

4.01 Election of an Optional Form of Payment. The provisions of this
Section 4.01 are effective January 1, 2005 for elections of optional forms of
payment under Article IV, and all elections under Sections 4.02 through 4.05 are
subject to the provisions of this Section 4.01.

(a) With respect to retirement benefits accrued prior to January 1, 2005 that
are not deferred compensation for purposes of Code Section 409A, not later than
thirty (30) days prior to a Participant’s retirement date, a Participant may
elect, in lieu of the normal form of retirement benefits, an optional form of
retirement income. A Participant may not change or revoke an elected option
unless such change is made thirty (30) days prior to the Participant’s
retirement date. Each election, designation and revocation of an option will be
made in writing and in conformity with such

 

13



--------------------------------------------------------------------------------

rules as may be prescribed by the Plan Administrator. Notwithstanding the
foregoing, a Spouse may not elect an optional form of receiving any benefit
payable under Article V.

(b) With respect to retirement benefits that are accrued prior to January 1,
2005 and are deferred compensation for purposes of Code Section 409A, and with
respect to retirement benefits accrued between January 1, 2005 and December 31,
2005, on or before December 31, 2005, a Participant may elect, in accordance
with IRS Notice 2005-1 Q&A 19(c), and in lieu of the normal form of retirement
benefits, an optional form of retirement income with respect to such
Participant’s retirement income. Such election shall become irrevocable on
December 31, 2005. Each election will be made in writing and in conformity with
such rules as may be prescribed by the Plan Administrator. Notwithstanding the
foregoing, a Spouse may not elect an optional form of receiving any benefit
payable under Article V.

(c) All retirement benefits accrued after December 31, 2005 will be paid in the
form of a lump sum.

4.02 Monthly Annuity Option. A Participant may elect to receive an annuity which
is equal to the monthly normal retirement income determined under Sections 3.02,
3.03, 3.04, 3.05, 3.07 and 3.08, whichever is applicable.

4.03 Contingent Annuity Option. A Participant may elect to receive a reduced
retirement income, the amount of which will be determined by application of
appropriate Actuarially Equivalent factors adopted by the Plan Administrator for
the age and sex of the Participant and the contingent annuitant. The contingent
annuity option provides:

(a) payments to the Participant for life; and

(b) continuation of such payments, or any part of them designated by the
Participant, to the contingent annuitant, if surviving, for life.

4.04 Ten-Year Certain Option. A Participant may elect to receive a retirement
income of Actuarially Equivalent value payable for life, provided that such
income will be paid to such Participant or to the Beneficiary of such
Participant for ten (10) years after the Participant’s retirement regardless of
whether the Participant or Beneficiary survives such period. At the discretion
of the Plan Administrator, any benefit payable hereunder to a Beneficiary may be
commuted and paid in one sum.

4.05 Other Forms of Pension. A Participant may elect to receive a benefit
payable over a period not less than the remaining lifetime of such Participant
and, if the Participant so further elects, thereafter to the designated
Beneficiary for as long as such designated Beneficiary survives

 

14



--------------------------------------------------------------------------------

the Participant in such other form having an Actuarially Equivalent value as may
be approved by, and be subject to such conditions as may be prescribed by, the
Plan Administrator.

4.06 Rules Applicable to Contingent Annuity Option.

(a) If the Participant should die before the effective date of the contingent
annuity option, no benefit will be payable to the contingent annuitant.

(b) If the contingent annuitant should die before the effective date of the
contingent annuity option, the option will automatically be cancelled and the
normal monthly retirement income will be payable to the Participant as if the
option had not been elected.

(c) If the contingent annuitant should die before the Participant but after the
effective date of the contingent annuity option, benefits will be payable or
continue to be paid to the Participant on the reduced basis; provided, however,
that if the contingent annuitant should die during the first four years
following commencement of the retirement income payments to the Participant, the
amount of the reduced retirement income payable to the surviving retired
Participant will be increased by restoring a percentage of the reduction amount
as follows:

 

Death of Contingent Annuitant During

   Percentage of
Discount Restored  

First Year

   80 %

Second Year

   60 %

Third Year

   40 %

Fourth Year

   20 %

Fifth and Subsequent Years

   0 %

(d) If the retirement date is earlier than the effective date of the contingent
annuity option, retirement benefits commencing at the actual retirement date
will be made on the normal form of retirement income. If the Participant and the
contingent annuitant are living on such effective date, the retirement benefit
will be adjusted to provide retirement income on and after such date in the
optional form.

ARTICLE V

Death Benefits

5.01 Preretirement Spouse’s Death Benefit. In the event of the death of a
Participant during active employment and after having become eligible to elect
an early retirement date, the Participant’s Spouse will be entitled to a death
benefit payable in the normal form of payment

 

15



--------------------------------------------------------------------------------

pursuant to Section 5.02 in the amount hereinafter set forth. The amount of such
monthly income will be fifty percent (50%) of the monthly early retirement
income that would have been payable to the Participant under Section 3.07 or
Section 3.08 (if greater) had he retired on the date of his death; provided,
however, that:

(a) the reduction specified in Section 3.03(c)(2) with respect to the
Participant’s Affiliated Company Benefit will not be applicable;

(b) the early retirement reduction percentage described in Sections 3.07(a) and
3.07(c) will be applied only to the offset for Social Security Benefits;

(c) the monthly income payments to the Spouse will be reduced by 1/2% for each
year that the Spouse is more than ten (10) years younger than the Participant;

(d) the amount payable to the Spouse will be reduced by any amount of Affiliated
Company Benefits that are attributable to Affiliated Company contributions and
that are payable to such Spouse; and

(e) the benefit that would have been payable under Section 3.08 shall be payable
without regard to whether the Chief Executive Officer Participant has ten years
of Service at the date of his death.

5.02 Normal Form of Preretirement Spouse’s Death Benefit. Except as otherwise
elected pursuant to Section 5.03, the Preretirement Spouse’s Death Benefit will
be in the form of a lump sum payment of the Actuarial Equivalent of the
Preretirement Spouse’s Death Benefit determined under Section 5.01 payable no
later than the first day of the calendar month following the month in which the
Participant died.

5.03 Election of Optional Form of Preretirement Spouse’s Death Benefit. The
provisions of this Section 5.03 are effective January 1, 2005 for elections of
an optional form of payment of a Preretirement Spouse’s Death Benefit.

(a) With respect to retirement benefits accrued prior to January 1, 2005 that
are not deferred compensation for purposes of Code Section 409A, a Participant
who is eligible to elect an early retirement date may elect to have the
Preretirement Spouse’s Death Benefit (with respect to such retirement benefits)
paid in an annuity pursuant to this Section. If this form of payment is elected
by the Participant, the Participant’s Spouse shall receive a Preretirement
Spouse’s Death Benefit (with respect to such retirement benefits) in the form of
monthly payments commencing no later than the last day of the calendar month
following the month in which the Participant died, payable over the lifetime of
the Spouse. A Participant may change or revoke an election of this

 

16



--------------------------------------------------------------------------------

option at any time prior to his actual retirement. Each election, designation
and revocation of an option will be made in writing and in conformity with such
rules as may be prescribed by the Plan Administrator.

(b) With respect to retirement benefits that are accrued prior to January 1,
2005 and are deferred compensation for purposes of Code Section 409A, and with
respect to retirement benefits accrued between January 1, 2005 and December 31,
2005, on or before December 31, 2005, a Participant may elect in accordance with
IRS Notice 2005-1 Q&A 19(c), to have the Preretirement Spouse’s Death Benefit
(with respect to such retirement benefits) paid in an annuity pursuant to this
Section. If this form of payment is elected by the Participant, the
Participant’s Spouse shall receive a Preretirement Spouse’s Death Benefit (with
respect to such retirement benefits) in the form of monthly payments commencing
no later than the last day of the calendar month following the month in which
the Participant died, payable over the lifetime of the Spouse. Such election
shall become irrevocable on December 31, 2005. Each election will be made in
writing and in conformity with such rules as may be prescribed by the Plan
Administrator.

(c) The Preretirement Spouse’s Death Benefit with respect to all benefits
accrued after December 31, 2005 will be paid in the form of a lump sum on the
first day of the calendar month following the month in which the Participant
died.

5.04 Postretirement Spouse’s Death Benefit. In the event a Participant who has
elected to receive a retirement benefit in one of the optional forms outlined in
Article IV, dies after retiring or after attaining Normal Retirement Date, the
Spouse at the time of commencement of the distribution of such retirement
benefit will receive a monthly retirement income payable for the lifetime of
such Spouse in an amount equal to fifty percent (50%) of the retirement income
being paid or payable to the Participant (before giving effect to any reduction
in income required by the election of an optional form of payment under Article
IV); provided, however, that:

(a) the reduction specified in Section 3.03(c)(1) with respect to the
Participant’s Affiliated Company Benefit will not be applicable;

(b) the monthly income payable to the Spouse will be reduced by 1/2% for each
year that the Spouse is more than ten years younger than the Participant; and

(c) the amount payable to the Spouse will be reduced by any amount of Affiliated
Company Benefits that are attributable to Affiliated Company contributions and
that are payable to such Spouse.

 

17



--------------------------------------------------------------------------------

The Spouse’s death benefit payable under this Section 5.04 will be in addition
to any benefits otherwise payable under Article IV.

ARTICLE VI

Termination of Employment or Status as Executive or Principal Officer;
Re-employment

6.01 Termination of Employment.

(a) Voluntary Termination. A Participant whose employment is terminated for any
reason other than death or retirement, including early retirement, will not be
entitled to benefits under this Plan, except as provided in subsection 6.01(b)
and Section 6.04 hereof.

(b) Involuntary Termination. The provisions of this Section 6.01(b) are
effective for involuntary terminations with a Termination Date on or after
January 1, 2005.

Notwithstanding any other provision of the Plan (and except as discussed
herein), a Participant whose employment is involuntarily terminated prior to his
Early Retirement Date, other than for Just Cause, and who executes a release and
discharge of the Company from any and all claims, demands or causes of action
other than as to amounts or benefits due to the Participant under any plan,
program or contract provided by, or entered into with, the Company will be
entitled to benefits in accordance with this subsection 6.01(b). Such release
and discharge shall be in such form as prescribed by the Committee and shall be
executed prior to the payment of any benefits due hereunder. In addition, no
benefits due hereunder shall be paid to a Participant who is required by Company
guidelines to execute an agreement governing the assignment of patents or the
disclosure of confidential information unless an executed copy of such agreement
is on file with the Company.

(i) This subsection (i) applies with respect to involuntary termination benefits
attributable to retirement benefits that are accrued prior to January 1, 2005
and are deferred compensation for purposes of Code Section 409A, and with
respect to involuntary termination benefits attributable to retirement benefits
accrued between January 1, 2005 and December 31, 2005.

(A) The benefits under this Section 6.01(b)(i) shall consist of a nonforfeitable
percentage (not to exceed 100%) in the benefits calculated under Section 3.07
(including the minimum benefit defined under Section 3.05, in the case of
Executive Participants) equal to 1-2/3% times the number of completed months of
Executive Service, as modified in subsections (B) through (D) below.

 

18



--------------------------------------------------------------------------------

(B) Such benefits shall commence coincident with or next following the first day
of the calendar month in which the Participant attains age fifty-five (55), or
if the Participant elects, on or before December 31, 2005 in accordance with IRS
Notice 2005-1 Q&A 19(c), the benefit will be paid at the first day of the month
following the Termination Date, in an Actuarial Equivalent lump sum payment of
the age fifty-five (55) retirement income determined under Section 3.07, with an
additional reduction of such benefit by discounting it to the date of payment
using the interest rate used in Section 1.02, as modified pursuant to
subsections (C) and (D). Such election shall become irrevocable on December 31,
2005.

(C) Except as provided in subsection (D), if the Participant elects to commence
the benefit prior to age fifty-five (55), the Actuarial Equivalent lump sum
payment in subsection (B) above will be calculated prior to reduction for any
Affiliated Company Benefit and discounted to the date of payment as provided in
subsection (B), and then such discounted Actuarially Equivalent lump sum payment
will be reduced by the Affiliated Company Benefit payable immediately.

(D) In the case of a Participant who is eligible for a benefit determined under
Section 3.10 of the Sunoco, Inc. Retirement Plan or Section 6.11 of the Puerto
Rico Sun Oil Company Retirement Plan (i.e., a “Rule of 60” benefit) on his
Termination Date, and has not commenced such benefit at the time that benefits
under this Plan commence, the Actuarial Equivalent lump sum payment in
subsection (B) above will be reduced by the Actuarial Equivalent lump sum
Affiliated Company Benefit (attributable to the qualified plan in which the
Participant participates) payable at age 55 before discounting to the date of
payment. Such Actuarial Equivalent lump sum payment shall be discounted to the
date of payment as provided in subsection (B). The Actuarial Equivalent lump sum
payment determined in the preceding sentence will then be reduced by any
Affiliated Company Benefit from a nonqualified plan payable on the date of
payment of the benefit under this Section 6.01(b).

(E) Any Participant who also is eligible to receive benefits under Section 6.04
shall not receive benefits hereunder but shall instead receive the benefits
under Section 6.04. If the Participant has not elected to receive a lump sum
payment under this Section 6.01(b), and dies prior to commencement of the
payment of the benefit under this Section 6.01(b), then the Participant’s Spouse
will be entitled to a preretirement death benefit in accordance with Sections
5.01, 5.02 and 5.03.

 

19



--------------------------------------------------------------------------------

(ii) This subsection (ii) applies with respect to involuntary termination
benefits attributable to retirement benefits that are accrued after December 31,
2005.

(A) The benefits under this Section 6.01(b)(ii) shall consist of a
nonforfeitable percentage (not to exceed 100%) in the benefits calculated under
Section 3.07 (including the minimum benefit defined under Section 3.05, in the
case of Executive Participants) equal to 1-2/3% times the number of completed
months of Executive Service, as modified in subsections (B) through (D) below.

(B) Such benefits shall be paid at the first day of the month following the
Termination Date, in an Actuarial Equivalent lump sum payment of the age
fifty-five (55) retirement income determined under Section 3.07, with an
additional reduction of such benefit by discounting it to the date of payment
using the interest rate used in Section 1.02, as modified pursuant to
subsections (C) and (D).

(C) Except as provided in subsection (D), the Actuarial Equivalent lump sum
payment in subsection (B) above will be calculated prior to reduction for any
Affiliated Company Benefit and discounted to the date of payment as provided in
subsection (B), and then such discounted Actuarially Equivalent lump sum payment
will be reduced by the Affiliated Company Benefit payable immediately.

(D) In the case of a Participant who is eligible for a benefit determined under
Section 3.10 of the Sunoco, Inc. Retirement Plan or Section 6.11 of the Puerto
Rico Sun Oil Company Retirement Plan (i.e., a “Rule of 60” benefit) on his
Termination Date, and has not commenced such benefit at the time that benefits
under this Plan commence, the Actuarial Equivalent lump sum payment in
subsection (B) above will be reduced by the Actuarial Equivalent lump sum
Affiliated Company Benefit (attributable to the qualified plan in which the
Participant participates) payable at age 55 before discounting to the date of
payment. Such Actuarial Equivalent lump sum payment shall be discounted to the
date of payment as provided in subsection (B). The Actuarial Equivalent lump sum
payment determined in the preceding sentence will then be reduced by any
Affiliated Company Benefit from a nonqualified plan payable on the date of
payment of the benefit under this Section 6.01(b).

(E) Any Participant who also is eligible to receive benefits under Section 6.04
shall not receive benefits hereunder but shall instead receive the benefits
under Section 6.04.

 

20



--------------------------------------------------------------------------------

(iii) Payment of any benefits under this Section 6.01(b) (that are deferred
compensation for purposes of Code Section 409A) to any Participant who is a
Specified Employee shall be made as follows. Benefits that are scheduled to be
paid for the period which begins on such Participant’s Termination Date and ends
on the date six months from such Participant’s Termination Date, shall not be
paid as scheduled, but shall be accumulated and paid in a lump sum on the date
six months after the Participant’s Termination Date. Simple interest will be
paid on retirement income delayed hereunder from the date such payments would
have been made to the Participant but for this subsection (iii), to the date of
actual payment, at the interest rate used to determine Actuarial Equivalent lump
sum payments under the Plan as of the Participant’s Termination Date.

6.02 Termination of Executive or Principal Officer Status. If a Participant
remains employed by the Company but ceases to be an Executive or a Principal
Officer, he will forfeit the right to all benefits under this Plan unless
otherwise designated to remain as a Participant by the Board Committee or unless
he had attained his 55th birthday and completed at least five (5) years of
Executive Service at the time he ceased to be an Executive or a Principal
Officer, except as otherwise provided in this Section 6.02. If any such
Participant is designated at the Board Committee as being eligible to remain a
Participant even though no longer an Executive or a Principal Officer, the
Participant will continue as such for all purposes of this Plan. If the
Participant is not so designated by the Board Committee but has completed at
least five years of Executive Service, he will remain a Participant, but will be
entitled to benefits based only upon his Service, Credited Service as of the
date he ceased to be an Executive or Principal Officer, and Final Average
Earnings as of his Termination Date.

6.03 Reemployment. If a retired Participant is reemployed by the Company, his
benefits will thereupon cease, and upon again becoming such an Employee he will
have his prior period of Service, Credited Service and Executive Service
restored to him only as designated by the Board Committee.

 

21



--------------------------------------------------------------------------------

6.04 Change in Control.

(a) Notwithstanding any other provisions in the Plan (including any minimum age
and/or length of service requirements for vesting of benefits), a Participant
shall become fully and irrevocably vested upon the earliest of:

(1) the Participant’s Qualifying Termination;

(2) a termination of the Participant’s employment by the Company after a Change
in Control by reason of death or disability;

(3) the termination of this Plan after a Change in Control; or

(4) any amendment of this Plan after a Change in Control in a manner that
purports to reduce any benefit due under this Plan.

As a result of such vesting, each such Participant shall become entitled to
benefits calculated as follows:

(i) Except for purposes of Section 1.14(c), Service and Credited Service shall
be increased by 36 months, with the number of months credited under this
Section 6.04(a)(i) reduced by one month for each completed month of Service of
the Participant after the date of the Change in Control, but not below zero.

(ii) If at the Termination Date, the Participant has attained his Normal
Retirement Date, he shall be entitled to a benefit calculated in accordance with
Section 3.02 (for Principal Officer Participants) or Section 3.03 (for Executive
Participants).

(iii) If at the Termination Date, the Participant has not attained his Normal
Retirement Date, or has not attained his Early Retirement Date, he shall be
entitled to benefits calculated under Section 3.07 (including the minimum
benefit defined under Section 3.05 in the case of Executive Participants).

(iv) Final Average Earnings shall be determined using the greater of:

(A) the amount determined under Section 1.21 without reference to this
Section 6.04(a)(iv); or

(B) the amount determined under Section 1.21 as of the end of the calendar month
preceding the date of a Change in Control.

(v) The provisions of this Section 6.04(a)(v) are effective for a Participant
with a Termination Date on or after January 1, 2005, and who has not attained
his Early Retirement Date at the Termination Date.

 

22



--------------------------------------------------------------------------------

(A) This subsection (A) applies with respect to benefits attributable to
retirement benefits that are accrued prior to January 1, 2005 and are deferred
compensation for purposes of Code Section 409A, and with respect to benefits
attributable to retirement benefits accrued between January 1, 2005 and
December 31, 2005.

(I) The benefits under this Section 6.04(a)(v)(A) shall consist of the benefits
calculated under Section 3.07, as modified in subsections (II) through (IV)
below.

(II) Such benefits shall commence coincident with or next following the first
day of the calendar month in which the Participant attains age fifty-five (55),
or if the Participant elects, on or before December 31, 2005 in accordance with
IRS Notice 2005-1 Q&A 19(c), the benefit will be paid at the first day of the
month following the Termination Date, in an Actuarial Equivalent lump sum
payment of the age fifty-five (55) retirement income determined under
Section 3.07, with an additional reduction of such benefit by discounting it to
the date of payment using the interest rate used in Section 1.02, as modified
pursuant to subsections (III) and (IV). Such election shall become irrevocable
on December 31, 2005.

(III) Except as provided in subsection (IV), if the Participant elects to
commence the benefit prior to age fifty-five (55), the Actuarial Equivalent lump
sum payment in subsection (II) above will be calculated prior to reduction for
any Affiliated Company Benefit and discounted to the date of payment as provided
in subsection (II), and then such discounted Actuarially Equivalent lump sum
payment will be reduced by the Affiliated Company Benefit payable immediately.

(IV) In the case of a Participant who is eligible for a benefit determined under
Section 3.10 of the Sunoco, Inc. Retirement Plan or Section 6.11 of the Puerto
Rico Sun Oil Company Retirement Plan (i.e., a “Rule of 60” benefit) on his
Termination Date, and has not commenced such benefit at the time that benefits
under this Plan commence, the Actuarial Equivalent lump sum payment in
subsection (II) above will be reduced by the Actuarial Equivalent lump sum
Affiliated Company Benefit (attributable to the

 

23



--------------------------------------------------------------------------------

qualified plan in which the Participant participates) payable at age 55 before
discounting to the date of payment. Such Actuarial Equivalent lump sum payment
shall be discounted to the date of payment as provided in subsection (II). The
Actuarial Equivalent lump sum payment determined in the preceding sentence will
then be reduced by any Affiliated Company Benefit from a nonqualified plan
payable on the date of payment of the benefit under this Section 6.04(a)(v).

(B) This subsection (B) applies with respect to benefits attributable to
retirement benefits that are accrued after December 31, 2005.

(I) The benefits under this Section 6.04(a)(v)(B) shall consist of the benefits
calculated under Section 3.07, as modified in subsections (II) through (IV)
below.

(II) Such benefits shall be paid at the first day of the month following the
Termination Date, in an Actuarial Equivalent lump sum payment of the age
fifty-five (55) retirement income determined under Section 3.07, with an
additional reduction of such benefit by discounting it to the date of payment
using the interest rate used in Section 1.02, as modified pursuant to
subsections (III) and (IV).

(III) Except as provided in subsection (IV), the Actuarial Equivalent lump sum
payment in subsection (II) above will be calculated prior to reduction for any
Affiliated Company Benefit and discounted back to the date of payment as
provided in subsection (II), and then such discounted Actuarially Equivalent
lump sum payment will be reduced by the Affiliated Company Benefit payable
immediately.

(IV) In the case of a Participant who is eligible for a benefit determined under
Section 3.10 of the Sunoco, Inc. Retirement Plan or Section 6.11 of the Puerto
Rico Sun Oil Company Retirement Plan (i.e., a “Rule of 60” benefit) on his
Termination Date, and has not commenced such benefit at the time that benefits
under this Plan commence, the Actuarial Equivalent lump sum payment in
subsection (II) above will be reduced by the Actuarial Equivalent lump sum
Affiliated Company Benefit (attributable to the qualified plan in which

 

24



--------------------------------------------------------------------------------

the Participant participates) payable at age 55 before discounting to the date
of payment. Such Actuarial Equivalent lump sum payment shall be discounted to
the date of payment as provided in subsection (II). The Actuarial Equivalent
lump sum payment determined in the preceding sentence will then be reduced by
any Affiliated Company Benefit from a nonqualified plan payable on the date of
payment of the benefit under this Section 6.04(a)(v).

(C) Payment of any benefits under this Section 6.04(a)(v) (that are deferred
compensation for purposes of Code Section 409A) to any Participant who is a
Specified Employee shall be made as follows. Benefits that are scheduled to be
paid for the period which begins on such Participant’s Termination Date and ends
on the date six months from such Participant’s Termination Date, shall not be
paid as scheduled, but shall be accumulated and paid in a lump sum on the date
six months after the Participant’s Termination Date. Simple interest will be
paid on retirement income delayed hereunder from the date such payments would
have been made to the Participant but for this subsection (C), to the date of
actual payment, at the interest rate used to determine Actuarial Equivalent lump
sum payments under the Plan as of the Participant’s Termination Date.

(iv) In the event the Chief Executive Officer Participant has not attained his
Normal Retirement Date at the Termination Date (regardless of whether he has ten
years of Service at the Termination Date), the benefits under Section 3.08 will
be a monthly special retirement income equal to 60% of his Final Average
Earnings (with such income reduced by 5/12% for each month that his Termination
Date precedes his Normal Retirement Date). The benefit payable under this
Section 6.04(b)(vi) shall be reduced by the Affiliated Company Benefit
determined as of the annuity starting date of the benefit payable under this
Section 6.04(b)(vi).

In addition, a Participant who terminates his employment for any reason after a
Change in Control and who is not described in the first sentence of
Section 6.04(a), shall become entitled to the benefits set forth at
Section 6.04(a)(4)(ii), (iii), (iv) and (v),

 

25



--------------------------------------------------------------------------------

to the extent the Participant meets the age requirements set forth in each such
subsection.

(b) The provisions of this Section 6.04(b) are effective January 1, 2005 for
making a “Change in Control Election”.

(i) With respect to retirement benefits accrued prior to January 1, 2005 that
are not deferred compensation for purposes of Code Section 409A, notwithstanding
any other provisions in this Plan, at any time, a Participant or Beneficiary may
make a “Change in Control Election.” If a Participant or Beneficiary makes a
Change in Control Election that remains in force in accordance with the rules
described below, the Participant or Beneficiary will be entitled to receive, in
a single lump sum payment upon the occurrence of a Change in Control, the
Actuarial Equivalent of the remaining payments of retirement income
(attributable to benefits accrued before January 1, 2005 that are not deferred
compensation for purposes of Code Section 409A) to which he or she is entitled
under the Plan as of the Change in Control. In order for a Change in Control
Election to be effective, however, the Participant or Beneficiary must be
receiving Plan benefits pursuant to Article IV at the time that a Change in
Control occurs. In addition, any Change in Control Election or revocation of an
existing Change in Control Election shall be null and void if a Change in
Control occurs within 12 months after it is made, and the Participant’s or
Beneficiary’s most recent preceding Change in Control Election, if timely made
and not revoked at least 12 months before the Change in Control, shall remain in
force. Each such election or revocation shall be made in writing and in
conformity with such rules as may be prescribed by the Plan Administrator.

(ii) With respect to retirement benefits that are accrued prior to January 1,
2005 and are deferred compensation for purposes of Code Section 409A, and with
respect to retirement benefits accrued between January 1, 2005 and December 31,
2005, on or before December 31, 2005, a Participant may elect in accordance with
IRS Notice 2005-1 Q&A 19(c), to make a “Change in Control Election.” Such
election will be irrevocable as of December 31, 2005. If a Participant or
Beneficiary makes a Change in Control Election the Participant or Beneficiary
will be entitled to receive, in a single lump sum payment upon the occurrence of
a Change in Control (provided that the Change in Control is also a change in
control for purposes of Code Section

 

26



--------------------------------------------------------------------------------

409A and the regulations issued thereunder), the Actuarial Equivalent of the
remaining payments of retirement income to which he or she is entitled under the
Plan as of the Change in Control. In order for a Change in Control Election to
be effective, however, the Participant or Beneficiary must be receiving Plan
benefits pursuant to Article IV at the time that a Change in Control occurs.
Each such election shall be made in writing and in conformity with such rules as
may be prescribed by the Plan Administrator.

(c) With respect to retirement benefits accrued prior to January 1, 2005 that
are not deferred compensation for purposes of Code Section 409A, from the date
of a Change in Control and for twelve (12) months thereafter, each Participant
or Beneficiary who is receiving retirement benefits pursuant to Article IV and
who does not have a Change in Control Election in force, shall have the right to
withdraw, in a single lump-sum cash payment, an amount equal to ninety-five
percent (95%) of the Actuarial Equivalent of the remaining payments of
retirement income to which the Participant is then entitled under this Plan (a
“95% Withdrawal”); provided, however, that if this option is exercised, such
Participant or Beneficiary will forfeit to the Company the remaining five
percent (5%) of the Actuarial Equivalent of such payments. Payments pursuant to
a 95% Withdrawal shall be made as soon as practicable, but no later than thirty
(30) days after the Participant or Beneficiary notifies the Plan Administrator
in writing that he is exercising his right to elect a 95% Withdrawal. This
provision is not effective for any retirement benefits that are deferred
compensation for purposes of Code Section 409A.

(d) The Company shall pay all legal fees and related expenses incurred by or
with respect to a Participant during his lifetime or within ten (10) years after
his death in seeking to obtain or enforce any payment, benefit or other right
such Participant may be entitled to under the Plan after a Change in Control;
provided, however, that the Participant (or the Participant’s representative)
shall be required to repay any such amounts to the Company to the extent a court
of competent jurisdiction issues a final non-appealable order setting forth the
determination that the position taken by the Participant (or the Participant’s
representative) was frivolous or advanced in bad faith. Reimbursement shall be
made on or before the close of the calendar year following the calendar year in
which the expense was incurred. The amount of the expense eligible for
reimbursement under this provision in one calendar

 

27



--------------------------------------------------------------------------------

year may not affect the amount of expense eligible for reimbursement under this
provision in any other calendar year.

ARTICLE VII

Disability Benefits

7.01 Participants Receiving Disability Benefits. A Participant receiving
disability benefits under the Sun Executive Disability Income Program will
remain a Participant. Such a Participant will be entitled to a monthly normal
retirement income, to commence at his Normal Retirement Date, computed in
accordance with Sections 3.02, 3.03, 3.04 or 3.05 as applicable, assuming
constant Earnings and annual guideline (target) bonus to Normal Retirement Date,
Social Security benefits as calculated under the Social Security Act in effect
on the Participant’s date of disability, and including as Service, Credited
Service and Executive Service, the period during which he qualifies for and
receives disability benefits under the Sun Executive Disability Income Program.
Such determination will be made as of Normal Retirement Date. Notwithstanding
the foregoing, for purposes of determining the benefit provided to the Chief
Executive Officer Participant pursuant to Section 3.08, Service, Credited
Service and Executive Service shall not include the period during which he
qualifies for and receives disability benefits under the Sun Executive
Disability Income Program. The normal form for the payment of retirement income
to the Participant will be as set forth in Section 3.09.

7.02 Status During Disability. A Participant receiving Sun Executive Disability
Income Program benefits prior to his Normal Retirement Date will be entitled to
benefits under Section 5.01 and, if applicable, Section 5.02. After his Normal
Retirement Date, he will be deemed to have retired. Such a Participant, if
otherwise eligible, may also elect to retire early under the provisions of
Section 3.06.

ARTICLE VIII

Administration of the Plan

8.01 Allocation and Delegation of Fiduciary Responsibilities. Fiduciary
responsibilities with respect to the Plan are to be allocated as set forth in
this Article VIII. A fiduciary will have only those specific powers, duties,
responsibilities and obligations as are specifically given him under this Plan.
It is intended that each fiduciary be responsible for the proper exercise of his
own powers, duties, responsibilities and obligations under this Plan, and
generally will not be responsible for any act or failure to act of another
fiduciary. A fiduciary may delegate to any person or entity, who may or may not
be a fiduciary, any of its powers or duties under the Plan.

 

28



--------------------------------------------------------------------------------

8.02 Powers and Responsibilities of the Board of Directors. The Board of
Directors has the following powers and responsibilities:

(a) To authorize amendments to the Plan;

(b) To terminate the Plan; and

(c) To appoint and remove members of the Board Committee, as set forth in
Section 8.03, below.

8.03 Board Committee.

(a) The Board Committee will consist of at least three Directors who will be
appointed by and serve at the pleasure of the Board of Directors. The Board of
Directors will also appoint one member of the Board Committee to act as Chairman
of such Committee. Vacancies will be filled in the same manner as appointments.
Any member of the Board Committee may resign by delivering a written resignation
to the Board of Directors, to become effective upon delivery or at any other
date specified therein.

(b) The members of the Board Committee will appoint a Secretary who may, but
need not be, a member of the Board Committee. The Board Committee may, in
writing, delegate some or all of its powers and responsibilities as specified in
subsection 8.03(d) to any other person or entity, who may or may not be a
fiduciary.

(c) The Board Committee will hold meetings upon such notice, at such time or
times, and at such place or places as it may determine. The majority of the
members of the Board Committee at the time in office will constitute a quorum
for the transaction of business at all meetings and a majority vote of those
present at any meeting will be required for action. The Board Committee will
also act by written consent of a majority of its members.

(d) The Board Committee will have the following powers and responsibilities:

(1) To prepare periodic administration reports to the Board of Directors which
will show, in reasonable detail, the administrative operations of the Plan;

(2) To appoint and remove the Plan Administrator; and

(3) To appoint and remove other fiduciaries.

8.04 Plan Administrator.

(a) The Plan Administrator will be appointed by and serve at the pleasure of the
Board Committee. The Plan Administrator may resign by delivering a written
resignation to the Board Committee, to be effective on delivery or at any other
date specified therein. Upon the resignation

 

29



--------------------------------------------------------------------------------

or removal of the Plan Administrator, a successor Plan Administrator will be
appointed by the Board Committee.

(b) The Plan Administrator may, in writing, delegate some or all of his powers
and responsibilities as set forth in subsection 8.04(c) to any other person or
entity, who may or may not be a fiduciary.

(c) The Plan Administrator will adopt such rules for administration of the Plan
as he considers desirable, provided they do not conflict with the Plan. Records
of administration of the Plan will be kept, and Participants and their Spouses,
Beneficiaries and contingent annuitants may examine records pertaining directly
to themselves. The Plan Administrator will have the following powers and
responsibilities:

(1) To select and terminate an actuary for the Plan.

(2) To establish and maintain claims review procedures.

(3) To construe the Plan, correct defects, supply omissions and reconcile
inconsistencies to the extent necessary to administer the Plan, with any
instructions or interpretation of the Plan made in good faith by the Plan
Administrator to be final and conclusive for all purposes.

(4) To comply with any requirements of the Employee Retirement Income Security
Act of 1974 with respect to filing reports with governmental agencies.

(5) To provide Employees with any and all information required by the Employee
Retirement Income Security Act of 1974.

(6) To approve any actuarial assumptions.

(7) To coordinate any necessary audit process with respect to reports on
administration data.

(8) To conduct routine Plan administration.

8.05 Employment of Agents. The fiduciaries may retain such counsel, actuarial,
medical, accounting, clerical and other services as they may require to carry
out the provisions and purposes of the Plan.

8.06 Reliance on Reports and Certificates. Fiduciaries under the Plan and the
officers and managers and Employees of the Company and any Affiliated Company
will be entitled to rely upon all tables, valuations, certificates and reports
furnished by any duly appointed actuary, insurance company, or by any duly
appointed accountant, and upon all opinions given by any duly appointed legal
counsel.

 

30



--------------------------------------------------------------------------------

8.07 Compensation. Fiduciaries under the Plan will not receive any compensation
for their services as such.

8.08 Fiduciary’s Own Participation. A fiduciary may not act, vote or otherwise
influence a decision specifically relating to his own participation under the
Plan.

8.09 Liability for Administration of the Plan. In the administration of the
Plan, neither a fiduciary, not any officers, directors or employees of the
Company or any Affiliated Company or their agents will be liable jointly or
severally for any loss due to his or its error or acts of omission or
commission, except for his or its own individual misconduct. The Company will
indemnify each fiduciary, officer, director or employee of the Company and any
Affiliated Company from any and all expenses arising out of his or its
responsibilities under the Plan, excepting such expenses and liabilities arising
out of his or its own individual willful misconduct.

ARTICLE IX

General Provisions

9.01 Right to Amend or Terminate. The Company expects and intends to continue
the Plan indefinitely, but necessarily reserves the right, by action of the
Board of Directors, to amend, alter, suspend or terminate the Plan in whole or
in part, and at any time; provided, however, that, without the written consent
of the Participant, no such amendment or termination shall adversely affect the
rights of such Participants, or the beneficiaries of such Participant, with
respect to benefits accrued by that Participant under the Plan prior to the date
on which final action is taken with respect to such amendment or termination,
and in the event that such amendment or termination adversely affects the rights
of such Participant, or the beneficiaries of such Participant, the accrued
benefits of such Participant under the Plan immediately prior to such amendment
or termination shall become nonforfeitable, and provided, further, that the
provisions of the Plan relating to a Change in Control, including, without
limitation, Sections 1.10, 1.37 and 6.04, may not be amended in a manner adverse
to Participants after a Change in Control or before, but in connection with, a
Change in Control.

9.02 Alienation of Benefits. No benefits payable under the Plan will be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any action by way of anticipating, alienating,
selling, transferring, assigning, pledging, encumbering or charging the same
will be void and of no effect nor will any such benefit be in any manner liable
for

 

31



--------------------------------------------------------------------------------

or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit.

9.03 Payment to Minors and Incompetents. If a Participant, Spouse, contingent
annuitant or Beneficiary entitled to receive any benefits hereunder is a minor,
or is deemed by the Plan Administrator or is adjudged to be legally incapable of
giving a valid receipt and discharge for such benefits, they will be paid to the
duly appointed guardian or committee of such minor or incompetent, or they may
be paid to such person or persons who the Plan Administrator believes is or are
caring for or supporting such minors or incompetents. Any such payments, to the
extent thereof, will be a complete discharge for the payment of such benefit.

9.04 Unclaimed Benefit. If any benefit under the Plan had been payable to and
unclaimed by any person for a period of four years since the whereabouts or
existence of such person was last known to the Plan Administrator, the Plan
Administrator may direct that all rights of such person to payments accrued and
to future payments be terminated absolutely, provided that if such person
subsequently appears and identifies himself to the satisfaction of the Plan
Administrator, then the liability will be reinstated.

9.05 Plan Voluntary. The Plan is purely voluntary on the part of the Company.
Neither the establishment of the Plan, nor any amendment thereto, nor the
creation of any fund or account, nor the payment of any benefit will be
construed as conferring upon any Employee or Participant the right to be
retained in the employ of the Company or any Affiliated Company, and all
Employees and Participants will remain subject to discharge, discipline or
termination to the same extent as if the Plan had never been established.

9.06 Gender. Whenever used herein, the masculine pronoun will include the
feminine and the singular the plural, unless a different meaning is plainly
required by the context.

9.07 Construction. The Plan will be construed, enforced and administered
according to the laws of the Commonwealth of Pennsylvania. In the event any
provision of the Plan is held illegal or invalid for any reason, it will not
affect the remaining provisions of the Plan, but the Plan will be construed and
enforced as if such illegal and invalid provision had not been included therein.

 

32